Citation Nr: 1506232	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, anxiety disorder not otherwise specified (NOS), psychotic disorder NOS, major depressive disorder (MDD), psychosis NOS, mood disorder NOS, and generalized anxiety disorder (GAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1987 to November 1990, including combat service in Panama.  His awards include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The Veteran originally claimed entitlement to service connection for PTSD, including treatment for schizophrenia and depression.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses his diagnoses during the appeal period of PTSD, psychosis NOS, schizoaffective disorder, anxiety disorder NOS, psychotic disorder NOS, MDD, mood disorder NOS, and GAD.  Therefore, the Board has recharacterized the claim on appeal as reflected on the title page.


FINDINGS OF FACT

1.  PTSD had its onset in service.

2.  The preponderance of the evidence shows that any psychiatric disorder other than PTSD is not related to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for any psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

As to psychiatric disorder other than PTSD, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in December 2008 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, identified post-service VA and private treatment records, and lay statements have been obtained.  He was afforded VA psychiatric examinations in June 2011 and April 2013.  

II.  Analysis 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

The evidence shows that the Veteran was diagnosed with "PTSD secondary to combat" as early as May 2004, and has continued to be diagnosed with PTSD by VA and private medical personnel, including a VA psychiatrist, since that time.  His combat service is confirmed as he is the recipient of the Combat Infantryman Badge.  His reported stressor of seeing children and a buddy killed in Panama is consistent with the circumstances, conditions, or hardships of his service.  He reported the stressor and was diagnosed with PTSD years before filing a claim.  The Board finds his stressor is established under 38 C.F.R. § 3.304(f)(2).

In June 2011 and April 2013, VA examiners found that the Veteran failed to meet the diagnostic criteria for PTSD.  However, the 2011 opinion was not supported by a rationale, and did not discuss the VA treatment records diagnosing PTSD.  Therefore, it is not probative.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The 2013 VA examiner found the Veteran did not meet the diagnostic criteria for PTSD because he did not find a traumatic event stressor, even though the Veteran was in a combat zone for months.  The examiner noted that the Veteran was "on patrol every night and clearing military related personnel from military bases.  He also stood guard over POW's."  However, because "[h]e did not sustain direct small arms fire or mortar or artillery attacks," and "did not experience direct combat" the Veteran did not have a traumatic event related to hostile military activities.  The Board does not find that the VA examiner's opinion is clear and convincing evidence that the Veteran's stressor is not related to his combat.  38 C.F.R. § 3.304(f)(2).  Thus the VA examiner's opinion is in direct conflict with a finding of the Board, namely that the Veteran's stressor is established by the combat Veteran's lay testimony, and is not probative.

In the Veteran's VA and private treatment records, multiple medical personnel, many of whom provided ongoing mental health treatment to the Veteran, diagnosed his PTSD as secondary to military service/combat.  

Thus, the preponderance of the probative medical evidence of record establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's stressor.  Thus, service connection is warranted.

As to psychiatric diagnoses other than PTSD, the Veteran has not actually asserted that any of these diagnoses had its onset in service.  Nor has he actually asserted that any of these diagnoses are related to service.  In his claim, received in May 2008, he merely stated that he was being treated for depression and schizophrenia in addition to PTSD.  There is no medical evidence linking any of these diagnoses to service, and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters v. Shinseki, 601 F.3d 1274 (2010).  Accordingly, service connection is denied for any psychiatric disorder other than PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for PTSD is granted.

Service connection for any psychiatric disorder other than PTSD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


